DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 11-16 in the reply filed on 4/16/2021 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-15 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gold (US 4,667,848).
 Regarding Claim 1, Gold discloses a system for converting a vending machine to contain a rotary turntable (fig.4) comprising: a platform disc (82) and a platform riser (80); the platform disc (82) 
Regarding Claim 12, Gold discloses wherein the first end (interior end portion of 82 having inside opening) of the platform disc (82) is larger than a diameter of an outer rod (54) of the vending machine.
Regarding Claim 13, Gold discloses wherein the first end (interior end portion of 80 having inside opening) of the platform riser (80) is larger than a diameter of an outer rod (54) of the vending machine.
Regarding Claim 14, Gold discloses wherein the second end (outer end portion of 80 having outer rim) of the platform riser (80) has a diameter less than or equal (second end fits onto 78) to the width of the adjustable dispensing wheel (78).
Regarding Claim 15, Gold discloses wherein the platform riser (80) has a height, wherein the height is such that when the platform disc (82) is coupled to the platform riser (80) the platform disc (82) is visible within a globe of the vending machine.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 rejected under 35 U.S.C. 103 as being unpatentable over Gold (US 4,667,848) in view of Lys et al. (US 7,038,398).
Regarding Claim 16, Gold does not disclose wherein a diorama is coupled to the platform disc.
Lys discloses wherein a diorama is coupled to the vending machine (see abstract; C73:L1-15). Therefore, it would have been obvious to one of ordinary skill in the art to implement wherein a diorama is coupled to the platform disc or any other parts inside the vending machine simply to provide and create eye-catching illusions of motion and phantom objects for the consumer and such configuration does not impart novelty by any means on the claimed limitation.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI T OJOFEITIMI whose telephone number is (571)272-6557.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AYODEJI T OJOFEITIMI/Examiner, Art Unit 3651